Name: Commission Regulation (EEC) No 1539/90 of 7 June 1990 amending Regulation (EEC) No 1813/84 laying down detailed rules applying the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: plant product;  trade policy;  monetary economics;  economic policy
 Date Published: nan

 No L 145/20 Official Journal of the European Communities 8 . 6 . 90 COMMISSION REGULATION (EEC) No 1539/90 of 7 June 1990 amending Regulation (EEC) No 1813/84 laying down detailed rules applying the differential amounts for colza, rape and sunflower seed 1 . Article 9 is replaced by the following : 'Article 9 For the purposes of the granting of the final subsidies or refunds, the authority which verified the destination of seed which was the subject of intra-Community trade shall send a recto verso copy or photocopy of the T 5 form referred to in Article 1 of Commission Regu ­ lation (EEC) No 2823/87 f) to the agency responsible for levying or granting these amounts. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 2216/88 (4), and in particular Article 7 thereof, Whereas Article 1 ( 1 ) (b) of Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oil seeds (J), as last amended by Regulation (EEC) No 1321 /90 (% lays down that the subsidy referred to in Article 27 of Regula ­ tion No 136/66/EEC is also granted for sunflower seed processed in the Community for incorporation into animal feedingstuffs ; whereas Commission Regulation (EEC) No 1813/84 Q, as last amended by Regulation (EEC) No 431 /89 (8), should therefore be adjusted ; Whereas Commission Regulation (EEC) No 2823/87 of 18 September 1987 on the documents to be used for the purpose of implementing Community measures entailing verification of the use and/or destination of goods (') repeals Commission Regulation (EEC) No 223/77 (10) as regards the control copy T 5 ; whereas references in Regu ­ lation (EEC) No 1813/84 to Regulation (EEC) No 223/77 should therefore be replaced by references to Regulation (EEC) No 2823/87 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 0 OJ No L 270, 23 . 9 . 1987, p. 1 .' 2. Article 10 is replaced by the following : 'Article 10 1 . Where seed harvested in the Community, other than seed :  recognized by the law of the Member State of origin as being seed for sowing, or  subject to denaturing according to Community rules, is traded between Member States, there shall be drawn up in the Member State where the seed was harvested, after the seed has been weighed, a control copy T 5, issued and utilized in accordance with Regulation (EEC) No 2823/87 and this Article . 2 . The following sections of the control copy shall be completed : (a) box 1 03 ; (b) box 104 : by putting an X next to "other" and inserting one of the following : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1813/84 is hereby amended as follows :  Destinado a ser transformado para la producciÃ ³n de aceite o para su incorporaciÃ ³n a los alimentos para animales, o a ser puesto en condiciones de no poder beneficiarse de la ayuda a que se refiere el articulo 30 del Regla ­ mento (CEE) n ° 2681 /83 ') OJ No 172, 30 . 9 . 1966, p. 3025/66. *) OJ No L 280, 29. 9 . 1989, p . 2. 3) OJ No L 167, 25. 7 . 1972, p . 9 . 4) OJ No L 197, 26. 7 . 1988, p . 10 . ^ OJ No L 163, 22. 6 . 1983, p . 44. 6) OJ No L 132, 23. 5 . 1990, p . 15 . ^ OJ No L 170, 29 . 6 . 1984, p . 41 . 8) OJ No L 50, 22. 2. 1989, p. 7. 9) OJ No L 270, 23 . 9 . 1987, p . 1 . ,0) OJ No L 38 , 9 . 2 . 1977, p . 20 .  Bestemt til forarbejdning med henblik pÃ ¥ frem ­ stilling af olie eller med henblik pÃ ¥ disses iblan ­ ding i foderstoffer, eller bestemt til at behandles sÃ ¥ledes, at der ikke kan opnÃ ¥s stÃ ¸tte efter artikel 30 i forordning (EÃF) nr. 2681 /83 8 . 6 . 90 Official Journal of the European Communities No L 145/21 alimentos para animais, ou a ser colocado em condiÃ §Ã µes de nÃ £o poder beneficiar da ajuda nos termos do artigo 30? do Regulamento (CEE) n? 2681 /83  Dazu bestimmt, entweder zur Gewinnung von Ã ¶l verarbeitet oder Futtermitteln beigemischt zu werden , oder in den Zustand versetzt zu werden, daÃ  die Beihilfe im Sinne von Artikel 30 der Verordnung (EWG) Nr. 2681 /83 nicht mehr beansprucht werden kann (c) box 106 : by inserting one of the following :  Semillas consechadas en  FrÃ ¸ hÃ ¸stet i . . .  Ã Ã Ã ¿Ã ºÃ µÃ ¹Ã ¼Ã ­Ã ½Ã ¿Ã Ã ½Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ± ­ Ã ³Ã Ã ³Ã ® Ã µÃ »Ã ±Ã ¯Ã ¿Ã Ã ®, Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã ® Ã Ã ¿Ã Ã  Ã Ã µ Ã ¶Ã Ã ¿Ã Ã Ã ¿Ã Ã ­Ã , Ã ½Ã ± Ã Ã µÃ ¸Ã µÃ ¯ Ã Ã µ Ã ºÃ ±Ã Ã ¬Ã Ã Ã ±Ã Ã · ÃÃ ¿Ã Ã ´Ã µÃ ½ Ã µÃÃ ¹Ã Ã Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã µÃÃ Ã Ã µÃ »Ã µÃ ¯Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ·Ã ½ Ã µÃ ½Ã ¯Ã Ã Ã Ã Ã · Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã ­Ã ½Ã ½Ã ¿Ã ¹Ã ± Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 30 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) apt$. 2681 /83  Ã lsaaten geerntet in . . .  Ã £ÃÃ Ã Ã ¿Ã ¹ Ã Ã Ã ³Ã ºÃ ¿Ã ¼Ã ¹Ã Ã ¸Ã ­Ã ½Ã Ã µÃ  Ã µÃ ¹Ã  . . .  Seed harvested in  Graines recoltees en . . .  Semi raccolti in . . .  Intended either to be processed for the produc ­ tion of oil or for incorporation into animal feedingstuffs ; or to be rendered ineligible for subsidy within the meaning of Article 30 of Regulation (EEC) No 2681 /83  Zaden geoogst in . . .  Sementes produzidas em . . .  Destine soit Ã etre transformÃ © en vue de la production d'huile ou en vue de leur incorpora ­ tion dans les aliments pour animaux, soit Ã Ã ªtre mis en condition de ne pas pouvoir bÃ ©nÃ ©ficier de l'aide au sens de l'article 30 du rÃ ¨glement (CEE) n0 2681 /83  Destinato ad essere trasformato per la produ ­ zione di olio o per l'incorporazione negli alimenti per animali oppure destinato ad essere messo in condizione di non poter beneficiare dell'integrazione ai sensi dell'articolo 30 del regolamento (CEE) n ° 2681 /83 (d) box 107 : by referring to Regulation (EEC) No 1813/84. In addition to an indication that the products received the destination stated on the front, box J on the back of the original of the T 5 control copy must also mention, under "Remarks", the net weight of the inspected product.' 3 . In Article 11 ( 1 ) and the second sentence of Article 12, 'control copy referred to in Article 10 of Regulation (EEC) No 223/77' is replaced by 'control copy T 5 referred to in Article 1 of Regulation (EEC) No 2823/87'. 4. In Article 14 'section' is replaced by 'box'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  Bestemd ofwel om met het oog op de oliepro ­ duktie of met het oog op de bijmenging in dier ­ voeder te worden verwerkt ofwel om in een zodanige staat te worden gebracht dat zij niet meer voor de steun in aanmerking komen in de zin van artikel 30 van Verordening (EEG) nr. 2681 /83  Destinado a ser transformado para produÃ §Ã £o de azeite ou, com vista Ã sua incorporaÃ §Ã £o em This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 19.90 . For the Commission Ray MAC SHARRY Member of the Commission